The opinion of the court was delivered, by
Sharswood, J.
Ex antecedentibus et consequentibus fit optima interpretatio is one of the most important canons of construction. Every part of a statute should be brought into action in order to collect from the whole one uniform and consistent sense, if that may be done; or, in other words, the construction must be made upon the entire statute, and not merely upon disjointed parts of it: Broom’s Legal Maxims 513. “It is the most natural and genuine exposition of a statute,” says Lord Coke, “to construe one part of the statute by another part of the same statute, for that best expresseth the meaning of the makers:” Co. Litt. 381 a. It is clear by the 35th section of the Bankrupt Law — Act of Congress, approved March 2d 1867 — that in order to avoid a preference by a person being insolvent, or in contemplation of insolvency —the person receiving such preference having reasonable cause to believe that such person is insolvent, and that such preference is in fraud of the provisions of the act — such preference must have been within four months before the filing of the petition by or against the bankrupt. There are two classes of cases referred to in that section — preferences to creditors as to which the limitation is four months — and transfers to strangers as to whom the period is six months: Bean v. Brookmire, U. S. C. C. of Missouri, 4 National Bankruptcy Register, § 8. When, therefore, the 39th section, which enumerates and describes what shall be deemed acts of bankruptcy — after declaring any fraudulent preference or trans*302fer, such as described in the 85th section, to constitute an act of bankruptcy — adds that “ if such person shall be adjudged a bankrupt, the assignee may recover back the money or other property so paid, conveyed, sold, assigned or transferred contrary to this act,” it must be construed so as to be consistent with the 35th section — namely, provided the petition be filed within four months in the case of a preference to a creditor, or within six months in the case of a transfer to a stranger. It is evident that to give any other construction to the 39th section would be to strike out the limitation altogether from the 35th section. The 39th relates to the debtor principally, if not altogether; and when the clause in regard to suit by the assignee is introduced, it was altogether unnecessary to repeat the limitation which had been clearly'expressed in the preceding section. That this limitation exists is assumed in Scammon v. Cole, U. S. C. C. Maine, 5 Nat. Bankr. Reg. 257, where Mr. Justice Clifford, in a case before him involving the validity of a mortgage given by the bankrupt to secure a precedent debt, states that in order that the transaction may fall within the inhibition of the law, it must appear “ that the payment, pledge, assignment, transfer, or conveyance was made within four months before the filing of the petition by or against the bankrupt, and with a view to give a preference to some one of his creditors, or to a person having a claim against him, or who was under some liability on his account.” We are of opinion, therefore, that there was no error in the rulings of the learned judge below.
Judgment affirmed.